Citation Nr: 1243272	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  08-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1975, with subsequent service in the National Guard from January 1976 to January 1986.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).


FINDING OF FACT

There has been no demonstration by competent medical evidence of record, nor competent and credible lay evidence of record, that the Veteran's current right ear hearing loss is related to his active service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service, nor may it be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the claim at issue herein, the RO's June 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided a VA audiological examination in July 2007, during which the examiner thoroughly reviewed the Veteran's pertinent medical history, and the Veteran's assertions.  Specifically, with regard to the Veteran's assertions, he denied noise exposure during his active duty service, but endorsed noise exposure for 10 years while serving in the National Guard.  After administering an audiological evaluation, the examiner provided a diagnosis, but did not provide an etiological opinion.  Upon discovering this omission, the RO returned the Veteran's claims file to the examiner in order to obtain a supplemental opinion, which was ultimately rendered in October 2007.   

At the time of the October 2007 supplemental opinion, the evidence of record did not include the Veteran's National Guard records.  As such, given the Veteran's contentions, the RO obtained the Veteran's National Guard records and associated them with his claims file.  In December 2007, the RO made the Veteran's claims file available to another VA examination in order to obtain another etiological opinion.  The December 2007 VA examiner reviewed the Veteran's relevant active service and National Guard records, as well as the pertinent post-service evidence of record.  The examiner then rendered an etiological opinion wherein all of this evidence was considered.  

Subsequently, the Veteran testified at a July 2008 RO hearing that he was exposed to acoustic trauma during his active duty service and that he had experienced right ear hearing loss since 1974.  Due, in part, to the fact that the previous VA examiners had not considered these assertions, the RO afforded the Veteran yet another VA audiological examination in October 2008.  During the October 2008 VA audiological examination, the Veteran discussed his inservice and post-service noise exposure.  The examiner reviewed the Veteran's relevant medical history, active service records, National Guard records, and the findings obtained from clinical testing prior to rendering a diagnosis and etiological opinion.  

In July 2011, the Board determined that the October 2008 VA examiner's opinion was inadequate for reasons that will be discussed below.  Consequently, the Board remanded the Veteran's claim of entitlement to service connection for right ear hearing loss in order to obtain a supplemental opinion to be provided by the October 2008 VA examiner or a suitable substitute. 

In August 2011, the Veteran's claims file was made available to the October 2008 VA examiner.  After reviewing the relevant evidence of record, the examiner provided a supplemental opinion fully addressing the inadequacy highlighted by the Board.  When considering the August 2008 VA examination in concert with the August 2011 supplemental opinion, the Board finds that the Veteran has been afforded an adequate VA examination for purposes of determining entitlement to service connection for right ear hearing loss.  The examiner took into account the relevant evidence of record, including Veteran's assertions and the findings from clinical examinations, and provided a thorough rationale in support of the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Further, with respect to functional loss, during the August 2008 VA examination, the Veteran reported that it was difficult for him to participate in conversation, especially in the presence of background noise.  While this may or may not constitute a complete assessment of the functional effects of the Veteran's right ear hearing loss, to date, the Veteran has not advanced an argument that the August 2008 VA audiological examination was deficient in any respect or that he was prejudiced thereby.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from October 1973 to November 1975, and in the National Guard from January 1976 to January 1986.  In May 2007, he submitted a claim of entitlement to service connection for right ear hearing loss.  After this claim was denied in a January 2008 rating decision, he perfected an appeal.  In July 2011, as referenced above, the Board determined that an August 2008 VA examination was inadequate for purposes of determining service connection.  Specifically, the Board observed that the Veteran's entrance audiological examination did not evaluate his right or left ear hearing acuity at 3000 Hertz, but that, upon his service separation, the Veteran's right ear puretone threshold at 3000 Hertz was determined to be 15 decibels, while his left ear puretone threshold at 3000 Hertz was 45 decibels.  In rendering a positive opinion with respect to the Veteran's left ear hearing loss, the examiner assumed that the 45 decibels puretone threshold was not present at the Veteran's entrance into active duty service.  In contrast, the examiner rendered a negative opinion with respect to the Veteran's right ear, finding that the 15 decibel puretone threshold at 3000 Hertz was "no loss" of hearing.  This opinion did not address whether, assuming the Veteran's right ear puretone threshold at 3000 Hertz was zero upon entry, a 15-decibel increase represented a clinically significant shift in hearing acuity such that it may not be disassociated from the Veteran's current right ear hearing loss disability.  As such, the Board found that a remand was required in order to obtain a supplemental opinion.  In August 2011, the October 2008 VA examiner was provided with the Veteran's claims file.  After reviewing the relevant evidence therein, the examiner addressed the questions presented by the Board's July 2011 remand, providing a thorough rationale for the conclusion reached.  The RO then continued the denial of the Veteran's claim in a November 2011 supplemental statement of the case before remitting it to the Board for further appellate review.  Based on the above, the Board finds that RO substantially complied with the July 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand for corrective action is not required, and, thus, the Board will address the merits of the Veteran's claim herein.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2012).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2012).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106 (West 2002).

In essence, the Veteran has asserted that his current right ear hearing loss was due to inservice noise exposure, during his active duty service and/or National Guard service.  

The Veteran did not contend and the evidence did not support finding that he participated in combat during his active duty service.  According to his DD 214, the Veteran's military occupational specialty was Radio Dispatcher.  

According to an October 1973 enlistment examination, the Veteran's internal and external right ear canals were deemed normal pursuant to a clinical evaluation.  An audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
-
20

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  As such, the Veteran was sound upon entry with respect to his right ear hearing acuity.  The October 1973 enlistment examination report included a PULHES profile that demonstrated that the Veteran's "hearing and ears" were assigned a "1."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  There was no indication the Veteran complained of or was treated for right ear hearing loss, and no diagnosis of right ear hearing loss was provided.  Ultimately, he was deemed qualified for active duty service.

A May 1974 service treatment record demonstrated that the Veteran was issued ear plugs.

In October 1975, the Veteran underwent a separation examination.  The Veteran's internal and external right ear canals were deemed normal pursuant to a clinical examination.  An audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
15

There was no indication that the Veteran complained of or was treated for right ear hearing loss, and no diagnosis of such was provided.  See Hensley, 5 Vet. App. at 157.  The Veteran was deemed qualified for separation.

According to the Veteran's Report of Separation and Record of Service from the National Guard, the Veteran was assigned to Battery C, 1st Battalion, 623rd Field Artillery.  His primary specialty title was "First Cook."

In January 1976, the Veteran underwent a National Guard enlistment examination.  A clinical evaluation demonstrated that his external and internal right ear canals were normal.  No audiological testing was administered, but a PULHES profile indicated that the Veteran's hearing and ears were at a high level of fitness.  He was deemed qualified for enlistment.  In a contemporaneous report of medical history, the Veteran stated that he was "in good health."  Significantly, he denied then or ever experiencing ear trouble or hearing loss.

As demonstrated by a July 1979 National Guard physical profile record, the Veteran was placed on restricted duty for a 10-day period for a right knee injury.  A contemporaneous PULHES profile showed that the Veteran's hearing and ears were deemed to be at a high level of fitness.  Similarly, a November 1979 physical profile record showed that the Veteran was permanently placed on limited duty due to the right knee injury.  A PULHES profile showed that the Veteran's hearing and ears were considered to be at a high level of fitness.

In January 1981, the Veteran underwent a quadrennial physical examination pursuant to his service in the National Guard.  A clinical evaluation demonstrated that the Veteran's internal and external right ear canal was normal.  No audiological examination was administered and no PULHES profile was scored.  There was no indication that the Veteran complained of or was treated for right ear hearing loss.  Significantly, in a contemporaneous report of medical history, the Veteran denied then or ever experiencing ear trouble and hearing loss.

In July 2007, the Veteran underwent a VA audiological examination.  This examination and the subsequent October 2007 supplemental opinion were conducted and/or rendered without the benefit of review of the Veteran's National Guard records.  As such, the opinion ultimately rendered in October 2007 is based on an inaccurate or incomplete factual predicate and, thus, is not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)(holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  As such, it will not be considered by the Board herein.  The Veteran's reports during and the clinical findings from the July 2007 examination are, however, still probative evidence and, to this extent only, the Board will consider the July 2007 VA examination.  

During the July 2007 VA examination, the Veteran reported that his chief complaint was that his hearing acuity had decreased over the "past few years."  The Veteran then denied any military noise exposure related to his active duty service as a Field Radio Operator.  He further stated that his only noise exposure during active duty service would have come from basic training with various "weapons."  The Veteran felt as though his current right ear hearing loss was due to his service in the National Guard as part of a Field Artillery unit.  He stated that for one weekend each month and two weeks each summer, his unit fired 105- and 155-millimeter Howitzers without hearing protection.  With respect to civilian, occupational noise exposure, the Veteran stated that he had worked for 16 years as a feed and propane truck driver.  He also stated that he made furniture for five years and operated machinery for a "few" years.  He denied recreational noise exposure.  An audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
30

On word recognition testing using the CNC word list, the Veteran scored 100 percent.  After additional clinical tests, the diagnosis was mild, right ear sensorineural hearing loss.

In December 2007, the RO transferred the Veteran's claims file to a VA examination in order to obtain another etiologically opinion wherein all of the relevant evidence of record was considered, including the Veteran's National Guard records.  After reviewing the relevant evidence of record, the examiner opined as follows:

The [V]eteran denied noise exposure in the Marine Corps under his [military occupational specialty] as a radio operator...There is no evidence that the [V]eteran's current hearing loss had an onset during his training periods in the [National G]uard.  There are no documented complaints of hearing loss...in the [National G]uard.  It was also noted that he was a member of a Field Artillery Unit, but had a primary [military occupational specialty] of First Cook.  There is a history of occupational noise exposure.  After weighing the evidence, it is my opinion that the current bilateral hearing loss...[is] less likely as not caused by or the result of noise exposure while in the Marine Corps or National Guard.  

In February 2008, the Veteran submitted a statement wherein he reiterated his assertion that he was exposed to noise associated with artillery fire.  In essence, the Veteran asserted that his decreased hearing acuity was only a "nuisance" following exposure to the artillery fire and, as such, it never occurred to him to file a claim for disability benefits for his right ear hearing loss sooner than he did.  Further, he thought he was still young enough to work.  Only when his inability to hear affected his ability to concentrate did he finally decide to submit a claim.  

In May 2008, the Veteran asserted that, although his service in the National Guard was as a First Cook, their "mess trucks" were set up behind the artillery and, thus, were in relatively close proximity to noise when the Howitzers were fired.

In July 2008, the Veteran testified at a RO hearing that his hearing loss onset during his active duty service, specifically in 1974, consequent to his duty as a Radio Operator.  The Veteran then described the nature and rigors of such service.  In explaining why he did not seek medical attention for decreased hearing loss, the Veteran briefly discussed military culture about not seeking treatment for non-serious conditions.  The Veteran then described the noise he was exposed to during his National Guard duty, specifically relating to artillery fire.  He again stated that, although he served as a First Cook, the mess trucks were set up close to the battery in order to feed the troops, which exposed him to noise from the artillery fire.  The Veteran's spouse then testified that she noticed that he had hearing problems when they first met in the early 1980s, as was demonstrated by him turning up the television volume up to high levels.  She then stated that the Veteran told her that his decreased hearing acuity was due to his service in the Marines.

In October 2008, the Veteran underwent a VA audiological examination.  During the examination, the Veteran reported that he was exposed to noise associated with "gunfire" in basic training and from headphones while serving as a Radio Operator.  Following his active service separation, the Veteran stated that he worked in various jobs, including working in a factory for 2 months; packing, taping, and labeling wire shipment boxes for 5 years; working in a coal mine for 2 years; owning a junk yard and body shop for 2 years; working as a draftsman for 2 years; and driving a truck for 17 years.  After reviewing the Veteran's relevant active service and National Guard records, audiometric testing was administered, which revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
35

On speech recognition testing, the Veteran scored 100 percent with respect to his right ear.  After additional clinical testing, the diagnosis was mild right ear sensorineural hearing loss.  The examiner then opined:

An entrance and separation audio[logical examination] were found in [the V]eteran's file.  The entrance exam[ination] indicated hearing [within normal limits] bilaterally at all test frequencies; however testing at 3000 [Hertz] was not done...No audiometric results from the time in National Guard were located.  [The] Veteran has a long history of noise exposure in his post service career....No loss was indicated in the [right] ear at separation therefore it is my opinion [V]eteran's [right] ear hearing loss is not due to acoustic trauma suffered in the service.

In August 2011, the Veteran's claims file was provided to and reviewed by the October 2008 VA examiner in order to obtain a supplemental opinion, the reasons for which were discussed above.  The examiner opined as follows:

[The] Veteran's exit exam[ination] results indicated hearing [within normal limits] at all test frequencies in the [right] ear.  A 15 [decibel] threshold at 3000 [Hertz] is considered [within normal limits] by the medical community and audiological standards.  Even if [the Veteran]'s threshold was '[zero]' at induction[,] a 15 [decibel] threshold change is not a clinically significant finding and is considered a standard test retest fluctuation therefore; [sic] it is my opinion remains [sic] [V]eteran's [right] ear hearing loss is not due to acoustic trauma suffered in the service.

The earliest evidence of record demonstrating that the Veteran complained or was treated for right ear hearing loss was dated decades after his active duty service.  Specifically, the Veteran submitted a claim of entitlement to service connection for right ear hearing loss in May 2007.  This represents a more than 31-year period following his active duty separation, and a more than 21-year period following his National Guard duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991)(holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal the Veteran asserted that he experienced right ear hearing loss during and since his active duty.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his audiological symptoms during and since his active service.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469-70.  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(holding that certain disabilities are not conditions capable of lay diagnosis).  

The Veteran's assertions that he continuously experienced right ear hearing loss since 1974 are considered competent evidence as to the presence of observable symptoms such as decreased hearing acuity.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of observable symptoms, the Board must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran asserted that this current right ear hearing loss was incurred during his active duty service as a result of exposure to noise associated with gunfire and noise associated with his service as a Radio Dispatcher, and that he has experienced right ear hearing loss since then.  In support of his claim, the Veteran's spouse testified that the Veteran had problems with his hearing when they first met in the "early 1980s," as was indicated by him turning the volume up to high levels on the television.  Further, the Veteran stated that his right ear hearing loss was only a "nuisance" following his active duty service and did not influence his ability to work, which was why he did not seek treatment or submit a claim for disability benefits sooner.  The Veteran decided to seek treatment and submit a claim for disability benefits when his decreased hearing acuity began to affect his ability to concentrate.  

In contrast to the Veteran's present assertions, during the July 2007 VA examination, he denied experiencing inservice acoustic trauma associated with his service as a Radio Dispatcher.  Further, the Veteran's service treatment records from his active duty service were negative for complaints of or treatment for right ear hearing loss.  Significantly, his October 1975 separation examination demonstrated that his right ear acuity was within normal limits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  There was some question as to whether the 15-decibel puretone threshold at 3000 Hertz on the Veteran's service separation audiological examination indicated decreased hearing acuity incurred during his active duty service.  However, the August 2011 VA examiner opined that, even assuming that the Veteran's right ear puretone threshold at 3000 Hertz was zero upon entrance into active duty service, the 15 decibel puretone threshold at separation was "not a clinically significant finding," and rendered a negative etiological opinion.  Additionally, a review of the Veteran's National Guard records demonstrated that he denied then of ever experiencing ear trouble or hearing loss in January 1976 and in January 1981.  Further, PULHES profiles in July and November 1979 demonstrated that the Veteran's hearing and ears were at a high level of fitness.  

Based on the above, and after weighing the supportive evidence of record, including the spouse's July 2008 testimony; the absence of contemporaneous medical evidence; the inconsistency of the Veteran's statements with the other evidence of record; and his post-service occupational noise exposure, the Board finds that the Veteran's statements are not credible evidence as to experiencing right ear hearing loss during and since his active service.  Caluza, 7 Vet. App. at 506; Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006); Rhodes, 4 Vet. App. at 126-127.  As such, the Board finds that service connection for right ear hearing loss is not warranted on the basis of continuously experiencing symptoms since his active service.  38 C.F.R. § 3.303(b).

To the extent that the Veteran asserts that his current right ear hearing loss is related to his active duty service or to his National Guard duty, the Board finds that the matter of the determination of the origin of hearing loss, where the competent and credible evidence first demonstrates such disorder many years after such service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service evidence of record that related the Veteran's right ear hearing loss to his active duty or National Guard service or to any event therein beyond his own assertions.  The only competent etiological opinion of record was that of the August 2011 VA examiner, which was negative to the Veteran's claim.  The Board finds that the October 2008 VA examiner's opinion, with the August 2011 addendum, to be highly probative.  

Accordingly, service connection for right ear hearing loss is not warranted as the most probative evidence shows that the Veteran's current right ear hearing loss is not related to his military service, to include as due to noise exposure.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


